Exhibit 10.6

ANGIOTECH PHARMACEUTICALS, INC.

2011 STOCK INCENTIVE PLAN

STOCK OPTION/SAR AWARD AGREEMENT

(for Canadian Participants)

Angiotech Pharmaceuticals, Inc. (the “Company”) hereby grants the following
Award to the Participant named below (the “Participant”), in accordance with and
subject to the terms, conditions and restrictions of this Award Agreement,
together with the provisions of the 2011 Stock Incentive Plan (the “Plan”) of
the Company dated May 12, 2011:

 

Name of Participant:    [                    ] Grant Date:   
[                    ]

Exercise Price:

(being not less than 100% of Fair Market Value of a Share on the Grant Date)

 

Number of Shares Subject to Option:    [                     ]

 

Expiry Date:    [                    ]

 

1. The terms and conditions of the Plan are hereby incorporated by reference as
terms and conditions of this Award Agreement and all capitalized terms used
herein, unless expressly defined in a different manner, have the meanings
ascribed thereto in the Plan.

 

2. Vesting Schedule: [Insert vesting schedule]

 

3. Each Option is accompanied by a tandem grant of SARs exercisable in
instalments in the same manner as the Option.

 

4. In no event is the Option or tandem SAR granted hereunder exercisable after
the expiration of the relevant Expiry Date.

 

5. Options shall be exercisable in whole Shares only and no fractional Shares
will be issued pursuant to an Award granted hereunder. If, as a result of any
adjustment to the number of Shares issuable pursuant to an Award granted
hereunder pursuant to the Plan, the Participant would be entitled to receive a
fractional Share, the Participant has the right to acquire only the adjusted
number of full Shares and no payment or other adjustment will be made with
respect to the fractional Shares so disregarded.

 

6. Nothing in the Plan or in this Award Agreement will affect the Company’s
right, or that of a Related Entity, to terminate the employment or term of
office or engagement of a Participant at any time for any reason whatsoever.
Upon a Separation from Service, a Participant’s rights to exercise Options
and/or SARs will be subject to restrictions and time limits, complete details of
which are set out in the Plan. In addition, if the Shares are not then listed on
any stock exchange, Shares issued pursuant to the exercise of this Award shall
be subject to Repurchase Rights pursuant to Section 13 of the Plan.

 

7. Each notice relating to the Award, including the exercise of any Option
and/or SAR, must be in writing. All notices to the Company must be delivered
personally or by mail and must be addressed to Option Administrator of the
Company. All notices to the Participant will be addressed to the principal
address of the Participant on file with the Company.

 

8. The exercise or settlement of this Award is subject to the Participant making
satisfactory arrangements with the Company for satisfaction of withholdings or
other required deduction amounts related to the exercise or settlement as
contemplated in the Plan.



--------------------------------------------------------------------------------

9. The Participant hereby agrees that:

 

  (a) the Company may cease to be a reporting issuer in Canada at any time;

 

  (b) any rule, regulation or determination, including the interpretation by the
Board of the Plan, the Award granted hereunder and, if applicable, its exercise,
is final and conclusive for all purposes and binding on all persons including
the Company and the Participant; and

 

  (c) the grant of the Award does not affect in any way the right of the Company
or any Affiliated Company to terminate the employment of the Participant.

 

10. This Award Agreement has been made in and is to be construed under and in
accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein.

 

11. This Award Agreement may be executed in one or more counterparts, and by
facsimile or other electronic means, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement.

 

ANGIOTECH PHARMACEUTICALS, INC. By:  

 

  Authorized Signatory

I have read the foregoing Award Agreement and hereby accept the Option to
purchase Shares and tandem SAR in accordance with and subject to the terms and
conditions of such Agreement and the Plan. I understand that I may review the
complete text of the Plan by contacting Option Administrator of the Company. I
agree to be bound by the terms and conditions of the Plan governing the Award.

 

 

   

 

Date Accepted     Participant’s Signature    

 

   

Participant’s Name

(Please Print)

 

- 2 -